Citation Nr: 1220532	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  04-00 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for heart disability, to include ventricular pre-excitation with recurrent supraventricular tachyarrhythmia with Wolf-Parkinson-White (WPW) Syndrome. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The Veteran had active duty service from August 1975 to March 1977.

The issue on appeal was before the Board in May 2011.  The Veteran appealed the Board's May 2011 denial to the United States Court of Appeals for Veterans Claims (Court).  By Order dated February 6, 2012, the Court vacated the Board's May 2011 denial and remanded this matter to the Board for compliance with the instructions included in the February 2012 Joint Motion To Vacate and Remand.

The Veteran testified at a hearing before a Decision Review Officer (DRO) in May 2005.  A transcript is of record.  On a form received in January 2004, the Veteran marked the appropriate box to indicate that he wanted a hearing before the Board at the RO.  However, by form received in February 2004, the Veteran marked the appropriate line to indicate that he no longer wanted a hearing, and to forward his case to the Board for a decision. 

The record was held open for an additional 90 days to allow the Veteran to submit additional evidence.  To date, no additional evidence has been received.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The February 2012 Joint Motion calls for VA action to locate and associate with the claims file all records of cardiac treatment at the Dallas VA Medical Center since February 2002.      

Additionally, in an April 2002 letter, the VA nurse mentioned that the Veteran had two unsuccessful ablation attempts in 1990 and 1992.  The Board notes that these treatment records are outstanding.  It is unclear to the Board whether the ablations were conducted at a VA or a private medical facility.  Clarification is needed and the records should be secured.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Veteran to clarify whether the 1990 and 1992 ablations were conducted at a VA or private medical facility.  If the Veteran responds, the RO should take appropriate action to obtain such records. 

2.  The RO should take appropriate action to obtain all records of cardiac treatment from Dallas VA Medical Center since February 2002.    

3.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issue on appeal.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


